Exhibit ASSET REPURCHASE AGREEMENT This Asset Repurchase Agreement is entered into this 27thday of March 2008 by and among Richard C. Klein, II (“Buyer”) and W.E. Rock Event, Inc. , a Nevada corporation (“Seller”). RECITALS WHEREAS, Buyer and Seller entered into an Asset Purchase Agreement dated September 28, 2007 (“Purchase Agreement”) pursuant to which the Seller acquired certain assets and assumed certain liabilities of the Buyer ( referred to as “ Acquired Assets” and “Assumed Liabilities” in the Purchase Agreement). WHEREAS, Seller desires to resell and reassign the Acquired Assets to Buyer and Buyerwishes to repurchase the Acquired Assets and reassume the Assumed Liabilities. NOW.
